Citation Nr: 1541077	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic scrotal varicocele.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In September 2013, the RO increased the initial disability rating for PTSD from zero to 30 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  The record was held open for 30 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of private treatment records and a statement from his wife.  Waiver of RO review of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to an increased initial rating for PTSD is REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  Tinnitus was incurred in service.

2.  Chronic scrotal varicocele was incurred in service.

3.  COPD is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for chronic scrotal varicocele have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished an affirmative showing of inception during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service (including for tinnitus).  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Tinnitus

The Veteran seeks service connection for tinnitus, which he relates to exposure to loud noise and ear drum injuries (otitis media and ear infections) during service.  Service connection is in effect for right ear conductive deafness and otitis media.

Service treatment records are replete with ear problems.  Post-service treatment records show that the Veteran reported bilateral ear problems since service and that he was diagnosed with right ear deafness just over one year after separation from service.  See, e.g., VA examination (October 22, 1969).

In June 2011, a VA examiner opined that the Veteran's current tinnitus is not related to service based on the Veteran's report that it began in 2009.

In September 2012, a VA examiner opined that the Veteran's current tinnitus is not related to his service-connected right ear otitis media because his tinnitus is bilateral and his otitis media is unilateral.  The examiner also opined that the Veteran's tinnitus is not likely related to in-service ear infections because, based on the June 2011 VA examination report, tinnitus had its onset in 2009.

At the June 2015 Board hearing, the Veteran testified that tinnitus began 8 to 9 months after separation and that it began to worsen in 2009.  He explained that the June 2011 VA examiner misinterpreted his statement and that the September 2012 relied upon the June 2011 examiner's erroneous finding.  The Veteran also testified that he was exposed to loud noise during service while working near jet engines and a firebase in the Republic of Vietnam.

The Board finds that the Veteran is competent to report symptoms of ringing in the ears within one year after service as it is a circumstance capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board finds credible the Veteran's testimony that tinnitus began within one year after service and that the June 2011 VA examiner misunderstood his statement regarding the onset of tinnitus.  The Veteran's testimony is credible in light of its rationality, consistency, and the manner in which it hangs together with other evidence.  See Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).  It is clearly established that the Veteran was exposed to loud noise and suffered numerous ear problems in service; he has been in receipt of service connection for hearing loss and otitis media effective since separation from service.  As such, the Board finds that the Veteran's current tinnitus, at the least, had its onset to a compensable degree within one year after separation from service.

The United States Court of Appeals for Veterans Claims (Court) issued a decision holding that tinnitus (as an organic disease of the nervous system) is included list of disabilities explicitly recognized as a chronic disease in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As such, tinnitus is subject to presumptive service connection, provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).

As compensable tinnitus was diagnosed within one year after service and the Veteran is currently diagnosed as having that disability, service connection for tinnitus is granted.  See Groves, 524 F.3d at 1309.

Chronic Scrotal Varicocele

The Veteran seeks service connection for chronic scrotal varicocele, that is, a varicose vein on his testicle.  The Veteran testified that he first noticed the varicose vein after he incurred an injury on an obstacle course in service.  He explained that he could see the vein, a palpable mass, and that it has been painful since service.

Indeed, large left scrotal varicocele was noted during clinical evaluation upon separation from service.  See Report of Medical Examination (July 3, 1968).  Post-service treatment records also show large scrotal varicocele.  See, e.g., Private Urological Examination (June 16, 2015) (diagnosing bilateral varicocele).

The Board finds that the Veteran is competent to report the presence of this type of varicose veins since service.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) ("[V]aricose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination 'medical in nature' and is capable of lay observation.").  Additionally, the Board finds that the Veteran's report is credible in light of its rationality, consistency, and the manner in which it hangs together with other evidence, especially the fact that large scrotal varicocele was noted upon separation from service.  See Carbo, 314 F.2d at 749.

As the evidence shows chronic scrotal varicocele had its inception in service and the Veteran has had it ever since service, service connection for chronic scrotal varicocele is warranted.  38 C.F.R. § 3.303(a).

COPD

The Veteran seeks service connection for COPD, which he contends is related to lung problems in and since service.  The Veteran is in receipt of service connection for a collapsed left lung.

Service treatment records show numerous lung problems throughout service.

In March 2011 and August 2014, Dr. Shoenthal, opined that the Veteran's current COPD is related to his military service.  The rationale was that the Veteran developed COPD in service and that he has suffered a host of lung problems since service.

In October 2012, a VA examiner opined that the Veteran's COPD is not related to service.  The examiner acknowledged the Veteran's history of lung problems (recurrent pneumonia, collapsed left lung, bronchitis, pulmonary fibrosis, etc.), but found that there was no clinical evidence that the Veteran's in-service lung problems are related to his current COPD.

Although the VA medical opinion is at odds with that of Dr. Shoenthal, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's COPD is related to his active military service is in equipoise.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that COPD is related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for COPD is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for chronic scrotal varicocele is granted.

Service connection for COPD is granted.



REMAND

The evidence of record indicates that the Veteran's service-connected PTSD may have worsened since his last VA examination in October 2011.  At the October 2011 VA examination, the Veteran reported sleep impairment, hypervigilance, and occasional episodes of depression.  In a July 2015 letter, the Veteran's wife reported that his sleep impairment has worsened and that he is irritable and has panic attacks near crowds.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Upon remand, complete VA treatment records from September 2013 should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from September 2013.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The examiner is to review the entire claims file.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


